Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for the provision of a mechanical reference system on a lens blank but does not recite a step of removing the system.  It is not clear whether the system remains after the blank has been edged to form the lens—for the purpose of examination, it will be assumed that it has.  Clarification needs to be added to claim 1 concerning this aspect.  Also, at line 4 of claim 1, it should be clearly set forth what “to be processed” entails.  Does the processing include the edging or is it different therefrom?  See also claim 7 in this regard concerning the step of “processing…”.  It is not clear what such processing entails and hence claim 7 is indefinite.  Further in claim 1, it would appear that the claim is incomplete without a step of actually edging the lens blank to form the optical lens.  Claim 6 is indefinite as it is not clear exactly what is being printed and applicant needs to provide an amendment to the claim clarifying this.  Claim 9 recites that the electronic component is embedded based on edging data “and on the other reference system”.  However, claim 1 already recites that the embedding is based on edging data and “the mechanical reference system” so it would appear that claim 9 fails to further limit claim 1.  Does applicant mean that the embedding in instant claim 9 is –further—or –additionally—based on “the other reference system”?  Ie, according to claim 1, such would appear to be the case.  Clarification is required as to which reference system is used to perform the embedding.  Claim 12 does not make sense as drafted.  Does applicant mean that the edging device actually contains the electronic component in some manner and then embeds the component at some point relative to the edging?  Applicant needs to clarify the relationship between the electronic component and the edging device recited in instant claim 12.         
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Blum et al 2004/0084790 (see Fig. 2D and paragraph 0085).
Blum et al (See Fig. 2D) discloses an edged (see paragraph 0085) lens with an embedded electronic component (200, 210).  While the exact method of claim 1 is not completely met, the patentability of a product by process claim depends on the structure of the product and not the method steps by which it is made.
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al 2004/0084790 (see Figs. 2A-2D and 16; paragraphs 0037, 0048 and 0084-0085) in view of Siders et al 2008/0026679 (see paragraphs 0019, 0059 and 0062).
Blum et al discloses a method of manufacturing an optical lens comprising at least one electronic component by embedding the electronic component (200, 210) in the lens and edging the lens based on the location of the electronic component—see paragraph 0085.  In essence, Blum et al is seen to recognize that the placement of the component and the edging of the lens blank are interrelated such that one depends on the other, which one of ordinary skill would naturally expect.  Ie, one would not want to edge the lens in regions in which the electronic component is embedded.  Essentially, the primary reference fails to teach providing a mechanical reference system on a lens blank and that the embedding of the electronic component would be based on edging data and the mechanical reference system.  Siders et al discloses edging a lens blank by providing a mechanical reference system on the lens blank, the system being a block as recited in instant claim 2.  See paragraph 0019 of Siders et al.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Blum et al by providing a mechanical reference system on the blank as taught by Siders et al to facilitate the edging.  Since the primary reference teaches edging of the blank and the embedding of the electronic component, it is submitted that the exact order in which these steps are performed would have been within the skill level of the art.  Ie, instead of embedding the component and then edging the blank as taught in Blum et al, it is submitted that one of ordinary skill would just as likely edge the blank and then perform the embedding of the electronic component afterwards.  Since Blum et al teaches that these operations would be interrelated, it would have been obvious to have preformed the embedding based on edging data and the mechanical reference system of the combination as applied.  Siders et al discloses at paragraph 0019 that the optical center of the lens marking is used in placement of the mechanical reference system as recited in instant claim 3.  Blum et al teaches the embedding of instant claim 4.  It is submitted that instant claims 7 and 8 are obvious over the primary reference for reasons already noted.  It certainly would have been obvious to have reversed the embedding and edging steps of Blum et al so that the edging occurs first.  In so doing, in order to process the lens blank to form a cavity for receiving the electronic component, one would obviously require data on the component, edging data and on the mechanical reference system.  It is submitted that forming another reference system on the lens as set forth in instant claim 9 would have been obvious given that the formation of a first reference system would have been obvious as taught in Siders et al.  Ie, it would not be inventive to increase the number of reference systems and one of ordinary skill would desire as many reference systems as needed to facilitate the edging of the blank.  Forming the other reference system during the edging of the blank would have been within the skill level of the art to ensure that the edging proceeds as desired.  Siders et al teaches surfacing the lens blank and forming the other reference system during the surfacing as set forth in instant claim 11 would have been obvious to ensure that the lens is surfaced as desired.  It is submitted that instant claim 12 is obvious over the art as applied in that such appears to be no more than the combination of functionalities being performed by known devices, such submitted to have been within the skill level of the art.  The combination as applied meets instant claim 13 and the product of instant claim 14 has been additionally rejected under 103 should the 102 rejection be disputed.  Indeed, if the product is not anticipated by Blum et al, then it is submitted as being certainly obvious when taken in combination with Siders et al.  
4.Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al 2004/0084790 in view of Siders et al 2008/0026679 and Biskop 2018/0272597.
Blum et al and Siders et al disclose the basic claimed method as set forth in paragraph 3, supra, the references essentially lacking a teaching of printing a coating to protect the electronic component and employing 3D printing.  Biskop teaches both of these aspects—see paragraphs 0022-0027.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Blum et al with a 3D printing as taught in Biskop to facilitate the formation of the desired structures on the lens.  It is submitted that the printing would have been performed based on the known data for the lens formation including the mechanical reference system.  
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
               

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742